Exhibit 10.7

 

AMENDMENT TO THE INPIXON 2018 EMPLOYEE STOCK INCENTIVE PLAN

This Amendment (the “Amendment”) to the Inpixon 2018 Employee Stock Incentive
Plan (the “Plan”) is made pursuant to Section 12 of the Plan. Capitalized terms
used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan.

WHEREAS, the Plan was approved and adopted by the board of directors (the
“Board”) of Inpixon (the “Company”) on January 4, 2018 and approved by the
stockholders of the Company on February 2, 2018;

WHEREAS, Section 12.2 of the Plan provides that the Board may modify or amend
the Plan in whole or in part and from time to time in such respects as it deems
advisable;

WHEREAS, the Board has determined that it is in the best interest of the Company
and its stockholders to amend the Plan as set forth below.

NOW THEREFORE, the Plan is amended as follows:

1.     Section 4.2. Section 4.2 is hereby amended and restated with the
following:

“Maximum Stock Option Grant. With respect to Stock Options which are intended to
qualify as Incentive Stock Options, the aggregate Fair Market Value (determined
as of the time the Stock Option is granted) of the Common Stock with respect to
which Incentive Stock Options granted to any participant (whether under this
Plan or under any other stock option plan of the Company or its Subsidiaries)
become exercisable for the first time in any calendar year, may not exceed
$100,000. Notwithstanding the forgoing, nothing contained in the Plan shall be
construed to prohibit the grant of Stock Options under the Plan to an Eligible
Person by reason of such person holding Stock Options to purchase shares of
Common Stock or any other securities of the Company granted otherwise than under
the Plan..”

In all other respects, the terms and conditions of the Plan shall remain the
same.

[Signature page follows.]

 





 

 

IN WITNESS WHEREOF, the Company has adopted this Amendment, effective as of the
10th day of August, 2020.

  

    INPIXON     By:    /s/ Nadir Ali         Name: Nadir Ali         Title:
Chief Executive Officer

 

 